Case 3:17-cv-03301-EMC Document 131-3 Filed 02/14/20 Page 1 of 3




                 Exhibit 3
2/14/2020             Case 3:17-cv-03301-EMC Document
                                               Off-LinkedIn131-3         Filed 02/14/20
                                                            Visibility | LinkedIn Help  Page 2 of 3

                Search LinkedIn Help



   Off-LinkedIn Visibility
   Two of LinkedIn's goals are to help members be found for opportunities and to facilitate better informed
   professional communications, both on and off the site. For example, public profiles can be found through search
   engines. In addition, users of certain mail or calendar services may also see in those services "mini" profiles of
   members they interact with.

   You may prefer to limit the visibility of your profile information outside of LinkedIn. Below are two settings that
   enable you to do that.

        Public profile

        Anyone can see your public profile in search engines, as well as in apps and other services as described above.
        Learn how to hide or show your public profile.

        Other services (formerly "third party applications"), excluding search engines

        Through our partnerships and developer program, we enable certain affiliates, partners, customers, and other
        permitted developers to display to their users information from the profiles of members they meet, write to or
        about, manage or consider for talent or other opportunities, take social actions (e.g. follow their company), etc.
        Some examples include Outlook and Yahoo Mail, Calendar or Contacts, Apple and Samsung native mail,
        contacts and calendar phone apps, Cortana, Evernote, social media aggregators (e.g. tools for company
        brand administrators to consolidate interactions with followers across social media), talent and lead
        managers.

        You can opt out using this setting (formerly known as "sharing data with third parties").

        To manage your Profile visibility off LinkedIn settings:

               1. Click the        Me icon at the top of your LinkedIn homepage.
               2. Click Settings & Privacy.
               3. Click the Privacy tab at the top of the page.
               4. Under the How others see your profile and network information section, click Change next to
                  Profile visibility off LinkedIn.
               5. Switch the toggle to Yes to show information from your profile to users of permitted services. Switch
                  the toggle to No to opt of out of this setting.

        Note: Changing the above setting doesn’t limit visibility on search engines, which is controlled by the public
        profile setting.

        Many of the users of these services are LinkedIn members who opt in to link their LinkedIn account with their
        account on the other service. Depending on the nature of the specific integration, these users could see up to
        the same profile information (including connections data) seen on LinkedIn. This may be more than the
        public profile of members who haven’t disabled profile visibility off LinkedIn in their settings.

        Other users of these services may not be members or are members who did not link their accounts yet. They
        can see the public profiles of members who didn't opt out as noted above. The visibility of profiles to such
        users is controlled by both the opt out above, and by the public profile settings noted below.

        Learn more about public and private profiles.
https://www.linkedin.com/help/linkedin/answer/79854?trk=public_profile-settings_learn_more&lang=en                           1/2
2/14/2020             Case 3:17-cv-03301-EMC Document
                                               Off-LinkedIn131-3         Filed 02/14/20
                                                            Visibility | LinkedIn Help  Page 3 of 3


   Last updated: June 7, 2018




                                                        Was this answer helpful?

                                                                    Yes          No



   RECENTLY VIEWED

   Your Network and Degrees of Connection

   LinkedIn Public Profile Visibility

   Off-LinkedIn Visibility




   Contact us

   Live chat


     English


                              About       Safety Center      Privacy and Terms           LinkedIn Corporation © 2020




https://www.linkedin.com/help/linkedin/answer/79854?trk=public_profile-settings_learn_more&lang=en                     2/2
